DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-51 and 53-60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wawrousek (WO 2014/100462 A1).

	Regarding claims 21, 55 and 56, Wawrousek teaches a first surface and a second surface opposite one another, a lattice between the first and second surface of a skate the lattice comprises a predefined arrangement of structural members integral with one another and intersecting one another at nodes and respective ones of the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a given direction of the skate from the first surface of the skate of the second surface of the skate.  (See Figure 36A-56B, [0251+] and [0289+])  Regarding 

	Regarding claims 22-51, 53-54, 57-60, Wawrousek teaches claim:
22: the lattice (See [0289+]).
23: the variability in the density of the lattice (See [0251+]).
24: the variable spacing of structural members of the lattice (See [0251+])
25: the varying size of the structural members of the lattice (See [0251+])
26: the varying orientation of the structural members of the lattice (See Figures 36A-56B)
27: the resistance to compression is a function of the spacing of the lattice which is defined in [0251+].
28: the stiffness of the lattice is a function of the spacing of the lattice which is defined in [0251+].
29: different lattice zones with different spacings and subsequently different stiffnesses (See [0251+]).
30: three zones of a lattice which differing stiffness with a second zone disposed between a first and third zone.  The third zone is stiffer than the second zone.  (See [0251+] and Figures 36A-56B)  Based on the pictures, a person of ordinary skill in the 
31: the openness of the lattice is variable (See [0251+]).
32: the first zone of a lattice is more open that a second zone of a lattice (See [0251+]).
33: the third zone of the lattice is less open than the first zone of the lattice, the first zone of the lattice is disposed between the second zone of the lattice and the third zone of the lattice (See [0251+], Figure 47B).
34: the lattice occupies at least a majority of a cross-sectional dimension of the skate from the first surface of the skate to the second surface of the skate (See Figure 36E).
35: a first layer adjacent to the lattice and constituting at least part of the first surface of the skate and a second layer adjacent to the lattice and constituting at least part of the second surface of the skate (See Figure 41B).
36: wherein at least one of the first layer and the second layer comprises fiber-reinforced polymeric material (See [0275+]).
37: wherein the fiver-reinforced polymeric material is carbon-fiber-reinforced polymeric material (See [0275+]).
38: wherein at least one of the first layer and the second layer is heat-formable (See [0275+]).
39: wherein at least one of the first layer and the second layer comprises textile material (See [0275+], [0230+]).
40: wherein a material of the first layer and a material of the second layer are different (See [0230+]).

42: wherein the lattice is polymeric (See [0275+]).
43: wherein the lattice is entirely polymeric (See [0275+]).
44: wherein the lattice is metallic (See [0275+]).
45: comprising filling material that fills at least part of hollow space of the lattice (See [0275+]).
46: wherein the filling material comprises foam (See [0227+]).
47: wherein the filling material comprises elastomeric material (See [0275+]).
48: material is configured to dampen vibrations (See [0227+]).
49: the lattice (See Figure 36A-56B, [0251+], [0289+])  Regarding the optical formation.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the limitations in the claim above are not seen to provide patentable differentiation over the cited prior art of record.
50: the lattice (See Figure 36A-56B, [0251+], [0289+])  Regarding the optical formation by collimated light beams.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
51: the lattice (See Figure 36A-56B, [0251+], [0289+])  Regarding the optical formation by ultraviolet light.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the limitations in the claim above are not seen to provide patentable differentiation over the cited prior art of record.
53: wherein the nodes of the lattice are disposed in at least four levels that are spaced apart from one another in the given direction from the first surface of the skate to the second surface of the skate (See 36A-56B).
54: wherein the nodes of the lattice are disposed in at least five levels that are spaced apart from one another in the given direction from the first surface of the skate to the second surface of the skate (See Figure 36A-56B).
57: wherein the structural members of the lattice extend in at least five different directions (See Figures 36A-56B).

59: wherein the structural members of the lattice are created and polymerized separately from one another (See [0028+])  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
60: wherein the structural members of the lattice comprise struts (See Figure 36A-56B)

Response to Amendment
Applicant’s arguments with respect to the claims have been considered but are moot in view of new grounds of rejections that are initiated by applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711